


110 HR 5999 IH: To authorize appropriations for the National Tropical

U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5999
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2008
			Ms. Hirono (for
			 herself, Mr. Abercrombie, and
			 Ms. Ros-Lehtinen) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To authorize appropriations for the National Tropical
		  Botanical Garden, and for other purposes.
	
	
		1.Authorization of
			 appropriations for national tropical botanical gardenChapter 1535 of title 36, United States
			 Code, is amended by adding at the end the following:
			
				153514.Authorization
				of appropriations
					(a)In
				generalSubject to subsection (b), there is authorized to be
				appropriated to the corporation for operation and maintenance expenses $500,000
				for each of fiscal years 2008 through 2017.
					(b)LimitationAny
				Federal funds made available under subsection (a) shall be matched on a 1-to-1
				basis by non-Federal
				funds.
					.
		
